303 S.W.3d 657 (2010)
Dan RYAN and Ida Ryan, Appellants,
v.
CITY OF PLATTE WOODS, Missouri, Board of Zoning Adjustment and Bane Gaiser, Et al., Respondents.
No. WD 70543.
Missouri Court of Appeals, Western District.
March 2, 2010.
Rodney A. Ames, Liberty, MO, for Appellants.
Matt Chiasson, Kansas City, MO, for Respondents.
Before THOMAS H. NEWTON, C.J., LISA WHITE HARDWICK, and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Mr. Dan and Mrs. Ida Ryan appeal the circuit court's judgment affirming the City of Platte Woods Board of Zoning Adjustment's (BZA) decision denying their request for a variance. The Ryans contest the BZA's decision arguing that it was not supported by sufficient evidence, ignored the practical difficulties with the land, and will result in waste.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).